Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 36, 37, 39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 27, “the anions” has no antecedent basis. 
	In claim 36, “the addition” of stable europium isotopes in step a)” has no natencedent basis because neither the addition or the isotopes are mentioned in claim 24. 
	In claim 37, “the addition of a sacrificial agent in step a)” has no antecedent basis because there is no mention of addition or a sacrificial agent in claim 24. Additionally, in claim 37, the sacrificial agent is undefined in the specification. 
	Regarding claim 39, it is indefinite if the pH of the hydrophilic composition is at the claimed pH during the reduction reaction or as the starting composition in the method. 
	Regarding claim 41, it is indefinite what the nitrate concentration should be in this claim. Applicant must clarify with a range or remove one of the two claimed concentrations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 26-30, 35-39, 41, and 42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peppard (US 3,077,378) in view of Larsson, Kristian, et al., Separation of Rare Earths by Solvent Extraction with an Undiluted Nitrate Ionic Liquid, The Minerals, Metals and Materials Society, 3:73-78, (July 2016, published online). 
Peppard teaches the step of reducing europium(III) to europium(II) in a hydrophilic composition (col. 1, lines 28-40; col. 1, line 60-col. 2, line 16; Examples; Claims). Peppard teaches that samarium is extracted in an organic phase (col. 1, line 71-col. 2, line 3). 
Peppard does not teach the reduction of europium or the isolation of samarium in a composition with nitrate ions. 
Larsson teaches that it is known that rare earths, such as europium and samarium, can be separated using a nitrate ionic liquid. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ionic nitrate of Larsson in the process of Peppard in order to separate europium and samarium, because Larsson teaches that ionic liquid extraction separation is both effective as an efficient process and more environmentally friendly than traditional extractions (abstract; introduction). The chloride ions compounds of Peppard could be substituted for the ionic nitrate of Larsson based on the motivation to combine above. 
Regarding claims 26 and 27, Larsson does not teach the use of chloride ions (abstract); only the use of nitrate ions. 
Regarding claim 28, Peppard teaches back-extracting samarium, which is done in order to remove the ions present with samarium and produce a purified product in the back-extraction (col 1, line 69-col. 2, line 24). 
Regarding claim 29, Larsson teaches the claimed ionic liquids (Figure 1). 
Regarding claim 30, Peppard teaches that the extraction an be made from an aqueous solution by selective extraction (col. 2, lines 18-19). 
Regarding claim 35, Peppard teaches that the reduction of europium can take place with a zinc amalgam and chromium ions (chemically)(col. 2, lines 4-13). Peppard also teaches that it is kown in the art that a mercury cathode can reduce europium (col. 1, lines 29-33).  
Regarding claims 36 and 37, Peppard teaches that Eu(II) stability is increased at a higher concentration, therefore, increasing the concentration of Eu(II) as in the reduction process will bring about more stability and in this case the Eu(III) are the sacrificial agents (col. 1, lines 41-69).
Regarding claim 38, Peppard teaches in claim 15 that both organic and aqueous solutions prior to contact are flushed with an inert gas in order to remove all oxygen (claims). 
Regarding claim 39, Larsson and Peppard both teach solutions that will be slightly acidic based on their contents (examples) so it can be presumed by one of ordinary skill in the art with an expectation of success and with mere routine experimentation that the pH would fall in the claimed range when used for the reduction process. 
Regarding claim 41, Larsson teaches that the nitrate concentration is greater than 3M (p. 75 – feed solution).
Regarding claim 42, Larsson teaches the group of nitrate salts claimed (ammonium nitrate)(p. 75). 
Claim(s) 25 and 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peppard (US 3,077,378) in view of Larsson, Kristian, et al., Separation of Rare Earths by Solvent Extraction with an Undiluted Nitrate Ionic Liquid, The Minerals, Metals and Materials Society, 3:73-78, (July 2016, published online) as above, further in view of Finlay, Ilora et al., Radioisotopes for the palliation of metastatic bone cancer: a systematic review, Lancet Oncol 2005; 6: 392-400. 
Peppard and Larsson do not teach the use of samarium-153. Finlay et al. teaches that samarium-153 is a known radioisotope used for palliation of pain from metastatic bone cancer (abstract), which indicates that one of ordinary skill in the art would have had motivation to use an extraction process in order to separate this is medically useful isotope and create a pharmaceutical from this purified isotope. Peppard and Larsson do not teach the specific isotope but do teach that samarium can be present with europium. Based on the teaching above, one of ordinary skill would have a motivation to separate and isolate samarium of any isotope so that the samarium can be used in a pharmaceutical composition, which would be economically and medically desirable. 
Claim(s) 31-34 and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peppard (US 3,077,378) in view of Larsson, Kristian, et al., Separation of Rare Earths by Solvent Extraction with an Undiluted Nitrate Ionic Liquid, The Minerals, Metals and Materials Society, 3:73-78, (July 2016, published online) as above, further in view of Lili Zhu et al., The Preparation of Supported Ionic Liquids (SILs) and their application in rare metals separation, Science China Chemistry, vol. 55, no. 8, June 25 2012. 
Lili teaches (p. 1480) that an ionic liquid can be impregnated on a solid support in order to separate rare earth metals in an extraction. The support can be a polystyrene-polydivinylbenzene copolymer (Amberlite XAD) as an organic support or a porous inorganic support (2.4, 2.5, conclusion). These supports can be used to extract samarium in a chromatography column extraction. It would have been obvious to one of ordinary skill to use the solid support of Lili as the source of the ionic liquid in the extraction process of Peppard in view of Larsson because Lili teaches that these supports can be used to separate rare earth metals with high efficiency and selectivity (abstract), which indicates that one of ordinary skill in the art at the time of the invention would have an expectation of success using this ionic liquid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732